Citation Nr: 1623096	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review. 

The Veteran asserts that his current mental disability is related to service. 
The Veteran's service treatment records (STRs) reveal several notes that the Veteran needed supervision and had no respect for authority.  In January 1974, the Veteran was interviewed by the Depot psychiatrist who recommended him for discharge and determined that the he was not able to comprehend the seriousness and regulations concerning the Marine Corps.  Following separation, an October 1976 hospital report indicated that the Veteran was diagnosed with adjustment reaction of adult life, mental retardation, and antisocial personality.  Social Security Administration medical records indicate that the Veteran has been diagnosed with schizophrenic, paranoid and other psychotic disorders, depressive disorders, affective disorders, and substance addiction disorders.  

The Veteran has not been afforded a VA psychiatric examination to address this claim.  Accordingly, the Board finds that an examination should be scheduled upon remand.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine whether any current acquired psychiatric disorder is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done and all findings must be reported in detail.  Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a) Please identify all psychiatric disorders found.

b) With respect to each diagnosed acquired psychiatric disability, to include schizophrenia, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability began during service or is otherwise etiologically related to any aspect of the Veteran's service, to include reports in his STRs of his insubordination.  Please explain why or why not.

3.  After completing the requested action, and any additional action deem warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




